Citation Nr: 1310222	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness of the left hand.

2.  Entitlement to service connection for a disability manifested by numbness of the right hand.

3.  Entitlement to a 10 percent disability rating for multiple noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The Veteran had active service from September 1972 to September 1976, and from March 1977 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2005.  The issues remaining on appeal were previously remanded by the Board in August 2010 and again in March 2012.  

The issues of entitlment to service connection for numbness of the right and left hands are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An October 2005 rating decision granted service connection for bilateral hearing loss and bilateral pinguecula, effective April 7, 2005, both rated 0 percent disabling, and denied a compensable rating for the two disabilities together, finding that interference with employment had not been shown.

2.  Subsequently, a March 2012 rating decision granted service connection for diabetes mellitus, with a 20 percent rating assigned, effective April 7, 2005.  


CONCLUSION OF LAW

In light of the grant of service connection and a 20 percent rating assigned for diabetes mellitus, effective since the effective date of service connection for all of the Veteran's service-connected disabilities, a compensable rating for multiple noncompensable disabilities is precluded as a matter of law.  38 C.F.R. § 3.324 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

An October 2005 rating decision granted service connection for bilateral hearing loss and bilateral pinguecula, effective in April 2005, and assigned 0 percent ratings.  Service connection for other disabilities, including diabetes mellitus, was also denied in that rating decision.  The RO also denied entitlement to a 10 percent disability rating for multiple noncompensable service connected disabilities, under 38 C.F.R. § 3.324.  That regulation provides that where a veteran has two or more separate permanent service-connected disabilities that clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10 percent rating may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324 (2012).

However, in the course of appellate development, service connection for diabetes mellitus was granted in a March 2012 rating decision, with a 20 percent rating assigned effective in April 2005, the effective date as the grant of service connection for the noncompensable service-connected disabilities of bilateral hearing loss and bilateral pinguecula.  Therefore, because the 20 percent rating has been established for the entire period since the effective date of service connection for the noncompensable service-connected disabilities, entitlement under 38 C.F.R. § 3.324 is precluded by regulation.  

Consequently, as a compensable rating under 38 C.F.R. § 3.324 requires that the appellant not be in receipt of a compensable rating for any service connected disorder, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a 10 percent disability rating based on multiple noncompensable service-connected disabilities is denied.


REMAND

Unfortunately, it is again necessary to remand the remaining issues, because the previously ordered development was not accomplished.  Board remand instructions are neither optional nor discretionary, and compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, as noted by the representative, the VA examination obtained in November 2012 only addressed the question of whether the Veteran's hand complaints were related to diabetes mellitus, and did not address the matter of direct service connection.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In his original claim and subsequent written statements, the Veteran has identified the claimed disability as "numbness" in the hands, with problems "closing" the hands.  A VA examination in January 2011 resulted in a conclusion that his symptoms were more likely due to carpal tunnel syndrome than diabetes mellitus.  A VA examination in November 2012 found that the Veteran had left ulnar neuropathy, more likely to be carpal tunnel syndrome than due to diabetes mellitus.  The examiner noted that the Veteran's past occupations put him at risk for a repetitive motion disorder.  The Board notes that during the Veteran's first period of service, in the Air Force, he was a fuel specialist, while his rate or occupational specialty during his subsequent Navy service was "Aviation Boatswain's Mate-Fuels."  Moreover, where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which defines the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran did not provide a diagnosis, but simply described his symptoms.

The Board also notes that service treatment records show two injuries involving the left hand.  In June 1976, he sustained a laceration to the left index finger from broken glass, which required sutures.  In September 1982, he sustained a 1.5 inch laceration to the left hand, which also required sutures.  The question of whether a current left hand disability is related to either or both of those two injuries is related to any current left hand disability must also be addressed.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim).

In a statement dated in November 2005, the Veteran said that he had bilateral hand problems during service, and that he sought treatment at a VA facility in 1994, shortly after his discharge from service.  Requests for records from that facility elicited only a report of X-rays of the hands obtained in December 1994, which were normal except for minimal periarticular demineralization of the fingers.  Although there are no further records of his treatment at that facility available, the X-ray report lends support to his contention that he sought treatment for hand complaints fairly soon after his retirement from active duty.

In light of these factors, the Veteran must be afforded an examination with an opinion as to whether any disability present with symptomatology involving the right or left hand was of service onset, to include due to repetitive motions in service or to the two left hand lacerations during service.  The Veteran's representative also stated that an examination should address whether the carpal tunnel syndrome or other disability present was due to diabetes mellitus.  The prior examination reports did not expressly address that question, and, to ensure that the examination report his comprehensive, that matter should be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether service connection is warranted for a chronic disability involving either or both hands, with symptoms including numbness.  Specifically, the diagnosis for any and all chronic disabilities involving either or both hands must be provided.  The examiner must review the claims file and must note that review in the report.  All indicated studies must be accomplished.  The rationale for all opinions expressed must be provided.  
The examiner is requested to find the following information:

(a)  Diagnose all disabilities of the hands.

(b)  Is it at least as likely as not (50 percent or greater probability) that any disability of the hands resulting in numbness was of service onset?

(c)  Is it at least as likely as not (50 percent or greater probability) that any repetitive motion injury, if present, at least as likely as not began as a result of in-service repetitive motions.

(d)  Is it at least as likely as not (50 percent or greater probability) that any current left hand disability is at least as likely as not related to the two left hand lacerations in service?

(e)  Is it at least as likely as not (50 percent or greater probability) that there are any current residuals of the two left hand lacerations in service?

(f)  Is it at least as likely as not (50 percent or greater probability) that a disability of either or both hands is proximately due to, or aggravated (permanently worsened) by, service-connected diabetes mellitus? 

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


